Order entered April 19, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00413-CV

                                     No. 05-16-00415-CV

                                     No. 05-16-00416-CV

                                     No. 05-16-00417-CV


                           IN RE LARRY B. JOHNSON, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
      Trial Court Cause No. F-0811221-H, F-0811151-H, F-0900661-H, F-0900662-H

                                           ORDER
                 Before Chief Justice Wright, Justice Lang, and Justice Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as unnecessary relator’s motion for leave to file the petition for writ of mandamus.

We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   ADA BROWN
                                                           JUSTICE